Citation Nr: 0424066	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-24 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance or being 
housebound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  

The veteran was scheduled to testify before a Veterans Law 
Judge in Washington D.C. in May 2004.  He cancelled his 
personal hearing and has not requested that it be 
rescheduled.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.  

2.  The veteran's only service-connected disability is 
schizophrenia, evaluated as 100 percent disabling.  

3.  The service-connected schizophrenia is not shown to have 
rendered the veteran so helpless as to be unable to care for 
himself, protect himself from the hazards incident to his 
environment or attend to the needs of nature; nor does it 
prevent him from leaving his home.  



CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or upon housebound status have not been met.  38 
U.S.C.A. §§ 1114(l), (s) (West Supp. 2002); 38 C.F.R. §§ 
3.350, 3.351 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records indicate that he was 
diagnosed with schizophrenic reaction of the paranoid type in 
service.  He was subsequently discharged.  Service connection 
has been in effect for schizophrenia since June 1952.

An evaluation of 100 percent for the veteran's schizophrenia 
has been in effect since January 1992.  While the veteran has 
numerous other medical disabilities, none are service 
connected.  

The private hospital records dated in November 1999 and 
December 2000 show treatment for seizures.  

The veteran submitted a claim for SMC in August 2001.  A 
September 2001 statement from the veteran's wife indicates 
that the veteran had difficulty with his balance and he had 
been falling.  She stated that the veteran had suffered from 
seizures.  

In a September 2001 medical statement, a private physician 
indicated that the veteran could not leave home without the 
assistance of another person.  He also indicated that the 
veteran could not feed himself, bathe, perform toilet 
functions or dress without assistance.  

In October 2001 the veteran indicated that his VA physician 
had changed his medications.  He noted that he had home care 
three times per week.  

The private psychiatric records reflect that the veteran was 
seen every three months.  A September 2001 treatment note 
states that the veteran was doing well.  

A VA aid and attendance examination was conducted in April 
2002.  The examiner noted that the veteran was service 
connected for schizophrenia with a 100 percent disability 
evaluation.  The veteran reported that, although his driver's 
license had been suspended due to his seizures, it had been 
restored and that he did occasionally drive.  He stated that 
he was not entirely restricted to his home as a daily 
environment.  

The veteran arrived at his examination in a wheelchair and 
had a cane.  He was able to lift himself from the wheelchair 
and walk with his cane.  He complained of urinary urgency, 
but not incontinence.  He was able to dress.  The veteran's 
wife noted that she cooked daily, attended his appointments, 
ensured that he took his medication, and helped the veteran 
to dress.  

The examiner concluded that the veteran did not require 
constant supervision or attendance, but indicated that for 
the veteran's safety, it would be better to be attended in 
the event of seizures or difficulty with his balance.  

An August 2002 medical statement from a private physician 
indicates that the veteran was wheelchair bound with very 
limited mobility and was unable to walk or leave the home 
without the assistance of another person.  The physician 
noted that the veteran could feed  himself and attend to his 
toilet functions, but could not bathe or dress without 
assistance.  

An additional August 2002 medical statement indicates that 
the veteran could walk 20 feet without assistance.  It notes 
that the veteran could not leave his home, bathe, perform 
toilet functions or dress without assistance.  The veteran 
was noted to require a wheelchair and walker.  

The veteran was hospitalized at a VA facility from September 
to October 2002, for detoxification therapy and psychiatric 
care.  On admission, the veteran's wife reported that he had 
suffered a change in mental status.  She also indicated that 
the veteran had been unsteady on his feet with a history of 
repeated falls and incontinent of urine for more than one 
year.  She reported that he had been drinking in the previous 
month after a 15-year period of sobriety.  

On admission, the veteran was alert, attentive and 
cooperative.  He was cooperative and appropriate in his 
behavior.  The discharge summary indicates that the veteran 
attended to his activities of daily living.  He was found to 
be competent for VA purposes, but unemployable due to his 
service-connected schizophrenia.  

In a November 2002 statement, the veteran's wife noted that 
he was totally dependent on her for his care.  She indicated 
that his disabilities included swollen feet, sleep disorder, 
drowsiness and dizziness.  She stated that he was unable to 
dress himself and was often unable to control his bladder 
function.  She noted that a home health care aid visited two 
days per week.  

A November 2002 letter from a private physical therapist 
assistant notes that the veteran underwent physical therapy 
on a contract basis from July to August 2002.  He indicated 
that the veteran was at high risk for falling and that 
adaptive equipment had been provided to decrease his risk of 
fall injury.  He opined that the veteran required motorized 
equipment to maintain an independent lifestyle due to 
abnormalities of lower extremity function and decreased 
balance.  

A December 2002 letter from a private physician indicates 
that the veteran was receiving treatment for voiding 
problems.  

A December 2002 letter from the veteran's VA physician notes 
that the veteran was treated at the primary care clinic for 
essential hypertension, seizures, back pain, post-traumatic 
stress disorder, schizophrenia and a cognitive disorder.  He 
related that the veteran's medical condition was stable and 
that his mobility was limited due to chronic low back pain 
and lower leg swelling.  He noted that with medication and 
close medical supervision, the veteran's mental status was 
less likely to decompensate.   

The veteran's wife submitted a written statement in January 
2003.  She noted that the veteran had difficulty walking and 
required a wheelchair and walker.  She stated that he 
suffered from swelling of the feet and legs and frequently 
became very depressed.  She noted that the veteran could not 
get into bed alone and required assistance with dressing and 
walking.  She indicated that the veteran was drowsy and often 
fell.  

A VA examination was carried out in May 2003.  The examiner 
noted that the veteran was able to partially dress himself 
and to feed himself.  He was noted to require help in getting 
out of bed and getting in and out of the tub, and putting on 
his shoes and socks.  The veteran was reported to do no 
chores around the house.  

The veteran's wife indicated that a home health aide visited 
three times per week.  The veteran stated that he could walk 
across a room using a cane, but his wife indicated that he 
fell often.  She reported that the veteran often got restless 
in bed and rolled out while asleep.  The veteran stated that 
he had a scooter which allowed him to get out into the yard.  

The examiner noted that the veteran was driven to the 
examination in a VA vehicle.  He indicated that the veteran 
was not hospitalized or bedridden.  He referred to a VA eye 
examination which reported visual acuities of 20/30 for the 
right eye and 20/30 for the left.  Diagnoses were those of 
schizophrenia, hypertension and degenerative joint disease of 
the spine, knees and hips.  

A VA mental disorders examination was also conducted in May 
2003.  The veteran's history was reviewed.  He denied current 
problems with drugs or alcohol.  Mental status examination 
revealed a somewhat disheveled appearance.  

The veteran was accompanied by his wife and sat in a 
wheelchair.  Here were no loose associations or flight of 
ideas.  He was calm and his affect was appropriate.  He 
denied nightmares, flashbacks, and intrusive thoughts.  He 
endorsed hearing voices once or twice per week.  He denied 
suspicions or ideas of reference.  He was oriented.  Insight 
and judgment appeared to be marginal.  

The diagnoses were those of paranoid schizophrenia in partial 
remission and alcohol dependence in remission.  The examiner 
opined that the veteran was capable of managing his own 
financial affairs.  

In August 2003, the veteran's wife requested to be appointed 
as his fiduciary due to his inability to manage his affairs.  

An August 2003 VA treatment note indicates that the veteran's 
wife called, concerned that her husband could not manage his 
financial affairs.  She stated that the veteran had gone to 
the bank to cash his monthly check, then spent the money 
drinking with friends.  She reported that the veteran had 
driven after drinking and had been recently stopped for 
drinking and driving.  She also stated that the veteran had 
been driving with a gun in the car.  

In a rating decision dated in December 2003, the RO found the 
veteran competent to manage his financial affairs.  

In a March 2004 medical statement, the veteran's VA physician 
indicated that the veteran had diagnoses of hypertension, 
seizures, prostate cancer, arthritis and schizophrenia.  He 
reported that the veteran was unable to walk and required 
assistance with bathing and dressing.  He noted that the 
veteran could feed himself.  He stated that the veteran's 
decreased mobility was the condition which prevented self-
care.  He noted that the decrease in mobility was due to 
multiple medical problems.  


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran's claim for SMC was received 
in August 2001.  The RO responded with a letter dated in 
September 2001.  That correspondence instructed the veteran 
regarding the evidence necessary to substantiate his claims 
and requested that he identify evidence supportive of the 
claims.  

A September 2002 letter also informed the veteran of the 
evidence and information necessary to substantiate his 
claims.  It noted the evidence that had been received and 
asked the veteran to identify any further evidence.  The RO 
indicated that it would attempt to obtain non-VA records upon 
receipt of a proper release.  

The Board also observes that the veteran was advised, via a 
June 2003 Statement of the Case and a November 2003 
Supplemental Statement of the Case of the information and 
evidence necessary to substantiate his claims.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has been afforded VA examinations.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  


III.  Analysis

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(i).  
 
An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003).  

The Board first notes that the veteran's only service-
connected disability is schizophrenia, evaluated as 100 
percent disabling.  In addition, the evidence demonstrates 
that the service-connected disability has not rendered him 
housebound or in need of the regular aid and attendance of 
another person.  In this regard, the Board notes that the 
veteran suffers from a variety of physical ailments, which 
have created the need for assistance from his wife and a home 
health care aide.  

The private and VA outpatient records, as well as VA 
examination reports, mostly note the veteran to be fully 
oriented and to be competent to handle his finances. Although 
medical records indicate a measure of impairment in daily 
functioning due to psychiatric symptoms, the medical evidence 
of record clearly reflects that the veteran's decrease in 
mobility due to multiple medical problems is the basis for 
his inability to attend to activities of daily living.  

There is no indication that the veteran's service-connected 
schizophrenia has a significant impact on his ability to 
attend to his daily needs.  In fact, a May 2003 mental 
disorders examination report indicates that the veteran's 
schizophrenia was in partial remission.  

Moreover, the veteran's VA physician, in a March 2004 
statement, indicated that the condition which prevented self 
care was decreased mobility.  Also significant is the fact 
that the RO determined upon review of the evidence in 
December 2003 that the veteran was competent to manage his 
financial affairs.  

In sum, veteran's schizophrenia, his sole service connected 
disability, has not created the need for regular aid and 
attendance.  Nor has it rendered him housebound.  

Accordingly, the Board concludes that the veteran has not met 
the criteria for the award of SMC benefits based on a need 
for regular aid and attendance.  

As the preponderance of the evidence is against the veteran's 
claim for SMC based on the need for the regular aid and 
attendance of another person or being housebound, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person or being 
housebound is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



